DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show; “solid portion of the external conduit” & “removal of material” as claimed. For example, structural detail of solid portion and removal of material are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9, 10 and including depending claims 2, 4, 5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 6, 9 recite “removal of material”. It is not clear what material is. The specification does not clearly define what “material” is referred to, therefore, the bolded phrase makes the claimed limitations indefinite. More clarification is required.
Claim 6 recites “the removal of material forming the portion of reduced thickness is effected on a part of the internal conduit facing toward a solid portion of the external conduit”. It is not clear “solid portion” refers to which section of the external conduit. The bolded phrase makes the claimed limitations indefinite, because, it is not clear which section of the external conduit is a solid portion as if there are other portions that are not solid. More clarification is required.
Claim 7 recites “the flat”. There is insufficient antecedent basis for the limitation in the claim, because, it has not been previously recited in claim 1.
Claim 9 recites “the internal conduit”, “the distribution device”, “the removal of material”, “the portion”. There is insufficient antecedent basis for the limitations in the claim, because, the limitations have not been previously recited in the claim.
Claim 10 recites “a heat exchanger”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 9. Not only does the phrase in claim 10 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 cannot be allowable at this time, because it is depending on claim 1 which is rejected under 112(b) rejections. Claim 4 would be allowable if claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
However, the claim cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claim being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration/search of the claim with respect to the prior arts will be necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klas (WO 2009002256 A1).

Claim 1: Klas discloses a device (i.e., FIG.8) for distribution of a refrigerant fluid in a header (i.e., page 12 lines 1-6: refrigerant through interior of device working as distribution header) of a heat exchanger (i.e., 128; FIG.15) comprising: 
at least two conduits (i.e., 101/102), including an external conduit (i.e., outer cylinder 102 used as external conduit) and an internal conduit (i.e., inner tube 101 used as internal conduit), with the internal conduit (i.e., 101) accommodated in the external conduit (i.e., 102) so as to form a volume for communication between the internal conduit and the external conduit (i.e., see FIG.8), 
the external conduit (i.e., 102) comprising spraying orifices (i.e., openings 106 used as orifices; page 12: pressure drop, liquid starts to flash and mixture of gas and liquid refrigerant emerges from openings 106) each having an axis (i.e., annotated by examiner in FIG.8) intersecting a principal lengthwise axis (i.e., annotated by examiner in FIG.8; into page) of the external conduit (i.e., 102), and 
the internal conduit (i.e., 101) comprising at least one communication orifice (i.e., orifices 104) having an axis (i.e., annotated by examiner in FIG.8) intersecting a principal lengthwise axis (i.e., annotated by examiner in FIG.8; into page laying on principal lengthwise axis of external conduit) of the internal conduit (i.e., 101), 
wherein the internal conduit (i.e., 101) comprises a portion (i.e., annotated by examiner in FIG.8) of reduced thickness formed by removal of material (i.e., based on the broadest reasonable interpretation, groove as a reduced thickness formed by 










[AltContent: textbox (Internal & external conduits principal length axis )][AltContent: arrow][AltContent: textbox (104 Axis)][AltContent: textbox (106 Axis)][AltContent: arrow][AltContent: textbox (Portion )][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    404
    480
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    660
    516
    media_image2.png
    Greyscale


Claim 3: Klas discloses the apparatus as claimed in claim 1, the removal of material forms a flat (i.e., manifold 110 used as a flat; based on the broadest reasonable interpretation, the removal of material forms 110) on the external face (i.e., external face is inherent) of the internal conduit (i.e., 101).

Claim 5: Klas discloses the apparatus as claimed in claim 1, characterized in that the at least one communication orifice (i.e., 104) is formed in such a manner as to pass 

Claim 6: Klas discloses the apparatus as claimed in claim 1, wherein the removal of material forming the portion (i.e., annotated by examiner in FIG.8) of reduced thickness (i.e., based on the broadest reasonable interpretation, reduced thickness formed by removing material from portion of external surface of internal conduit) is effected on a part (i.e., inherent) of the internal conduit (i.e., 101) facing toward a solid portion (i.e., based on the broadest reasonable interpretation, top section of 110 facing solid portion of external conduit 102; see FIG.8) of the external conduit (i.e., 102).

Claim 8: Klas discloses a refrigerant fluid header (i.e., page 12 lines 1-6: refrigerant through interior of device working as distribution header) for a heat exchanger (i.e., intended use) comprising:
a distribution chamber (i.e., distribution manifold 5 used as distribution chamber), wherein the distribution chamber accommodates a distribution device (i.e., 100 used as distribution device; paragraph [63]: 100 is installed in 5) comprising:
at least two conduits (i.e., 101/102), including an external conduit (i.e., outer cylinder 102 used as external conduit) and an internal conduit (i.e., inner tube 101 used as internal conduit), with the internal conduit (i.e., 101) accommodated in the 
the external conduit (i.e., 102) comprising spraying orifices (i.e., opening 106 used as orifices; page 12: pressure drop, liquid starts to flash and mixture of gas and liquid refrigerant emerges from openings 106) each having an axis (i.e., annotated by examiner in FIG.8) intersecting a principal lengthwise axis (i.e., annotated by examiner in FIG.8; into page) of the external conduit (i.e., 102), 
the internal conduit (i.e., 101) comprising at least one communication orifice (i.e., orifices 104) having an axis (i.e., annotated by examiner in FIG.8) intersecting a principal lengthwise axis (i.e., annotated by examiner in FIG.8; into page laying on principal axis of external conduit) of the internal conduit (i.e., 101), Amendment dated June 18, 2020Preliminary Amendment 
wherein the internal conduit (i.e., 101) comprises a portion (i.e., annotated by examiner in FIG.8) of reduced thickness formed by removal of material (i.e., based on the broadest reasonable interpretation, groove as a reduced thickness formed by removing material from portion of external surface of internal conduit 101) from an external face (i.e., external face is inherent) of the internal conduit (i.e., 101), the external face facing toward the external conduit (i.e., 102), and 
wherein the internal conduit (i.e., 101) of the distribution device (i.e., 100) comprises an inlet opening (i.e., page 12: inner tube 101 further has an inlet, not shown, leading to hollow interior 112) for admission of the refrigerant fluid and the spraying orifices (i.e., 106) are arranged in such a manner as to allow circulation of the refrigerant fluid between the distribution device (i.e., 100) and the distribution chamber (i.e., 5) (further concerning limitations “to allow circulation of the refrigerant fluid 

Claim 9: Klas discloses a heat exchanger (i.e., FIG.2) including at least one header (i.e., distribution manifold 5 used as header) as defined in claim, and tubes forming a bundle of tubes (i.e., channels 6 used as bundle of tubes; page 8: in a heat exchanger see FIG.2, composed of a number of parallel channels 6) extending from the header (i.e., 5), characterized in that the internal conduit (i.e., 101) of the distribution device (i.e., 100 used as distribution device) is oriented in such a manner that the removal of material to form the portion (i.e., annotated by examiner in FIG.8) of reduced thickness (i.e., based on the broadest reasonable interpretation, reduced thickness formed by removing material from portion of external surface of internal conduit) is effected in a zone (i.e., inherent) of the internal conduit (i.e., 101) facing the bundle of tubes (i.e., 6).  

    PNG
    media_image3.png
    274
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    486
    506
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klas (WO 2009002256 A1), in view of Mislak (2018/0156512 A1).

Claim 2: Klas discloses the apparatus as claimed in claim 1, but fails to disclose the spraying orifices are all situated in a spraying zone in which they are arranged in a longitudinal series comprising a first spraying orifice and a last spraying orifice, the first spraying orifice and the last spraying orifice being disposed at opposite ends of the longitudinal series.  
	However, Mislak teaches spraying orifices (i.e., openings 226 used as orifices) are all situated in a spraying zone (i.e., see FIG.8) in which they are arranged in a longitudinal series comprising a first spraying orifice (i.e., first 226) and a last spraying orifice (i.e., last 226 at right end of conduit), the first spraying orifice and the last 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Klas to include the spraying orifices are all situated in a spraying zone in which they are arranged in a longitudinal series comprising a first spraying orifice and a last spraying orifice, the first spraying orifice and the last spraying orifice being disposed at opposite ends of the longitudinal series as taught by Mislak in order to improve homogeneity of the refrigerant into tubes and to equalize distribution of the refrigerant to the tubes.




[AltContent: textbox (Axis)][AltContent: textbox (Principal axis )]
    PNG
    media_image5.png
    400
    554
    media_image5.png
    Greyscale


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to header of heat exchanger:
Tsutsui (2017/0219298 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763